              Case 19-34752 Document 93 Filed in TXSB on 09/09/19 Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                          §
In re:                                                    § Chapter 11
                                                          §
EPIC COMPANIES, LLC,                                      § Case No. 19-34752
                                                          §
                Debtors.1                                 § (Jointly Administered)
                                                          §

            NOTICE REGARDING ADJOURNMENT OF HEARING ON DEBTORS’
        EMERGENCY MOTION FOR (I) FOR ENTRY OF AN ORDER (A) APPROVING
            AUCTION AND BID PROCEDURES, INCLUDING BID PROTECTIONS,
         (B) AUTHORIZING AND SCHEDULING AND AUCTION FOR THE SALE OF
          SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS, AND (C) GRANTING
       RELATED RELIEF, AND (II) FOR ENTRY OF AN ORDER (A) APPROVING THE
       SALE OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
      ENCUMBRANCES, AND INTERESTS, (B) AUTHORIZING THE ASSUMPTION AND
       ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND
                         (C) GRANTING RELATED RELIEF
                                  [Docket No. 13]

          PLEASE TAKE NOTICE that the hearing on the Debtors’ Emergency Motion for

  (I) for Entry of an Order (A) Approving Auction and Bid Procedures, Including Bid Protections,

  (B) Authorizing and Scheduling and Auction for the Sale of Substantially all of the Debtors’

  Assets, and (C) Granting Related Relief, and (II) for Entry of an Order (A) Approving the Sale of

  the Debtors’ Assets Free and Clear of all Liens, Claims, Encumbrances, and Interests,

  (B) Authorizing the Assumption and Assignment of Executory Contracts and Unexpired Leases,

  and (C) Granting Related Relief [Docket No. 13] (the “Bid Procedures Motion”) [Docket No.

  13] scheduled for September 10, 2019 at 12:00 p.m. CT has been adjourned.



  1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
  Technologies, LLC (5844), EPIC Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
  Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
  headquarters is: 1080 Eldridge Parkway, Suite 1300, Houston, Texas 77077.


  9504639v1
            Case 19-34752 Document 93 Filed in TXSB on 09/09/19 Page 2 of 2



        PLEASE TAKE FURTHER NOTICE that the hearing on the Bid Procedures Motion

will be held on September 16, 2019 at 12:00 p.m. CT before the Honorable David R. Jones in

Courtroom 400, 515 Rusk Street, Houston, Texas 77002.



Dated: September 9, 2019.                Respectfully submitted,
                                         By: /s/ John F. Higgins
                                            John F. Higgins (TX 09597500
                                            Eric M. English (TX 24062714)
                                            M. Shane Johnson (TX 24083263)
                                            Genevieve M. Graham (TX 24085340)
                                            PORTER HEDGES LLP
                                            1000 Main Street, 36th Floor
                                            Houston, Texas 77002
                                            Telephone: (713) 226-6000
                                            Fax: (713) 226-6248

                                             PROPOSED COUNSEL FOR DEBTORS
                                             AND DEBTORS IN POSSESSION




9504639v1
